PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 9,708,645
Issue Date:   18 Jul 2017
Application No. 13/989,782
Filing or 371(c) Date: 12 Aug 2013
Attorney Docket No.  LT00390 US 
   

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed 07 January 2021, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

The requested Certificate of Correction issued on 30 March 2021, however, a decision had not been rendered.  The present decision ratifies the premature action.  Accordingly, a new Certificate of Correction will not be issued in response to the petition.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificates of Correction Branch at (571) 272-4200.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

Cc:	KAREN B. GEAHIGAN
LIFE TECHNOLOGIES CORPORATION
INTELLECTUAL PROPERTY DEPARTMENT
5791 VAN ALLEN WAY 
CARLSBAD, CA 92008




    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.